ORDER
PER CURIAM.
Terry D. Hardin (“Movant”) appeals the denial of his amended Rule 24.085 motion for post-conviction relief without an evi-dentiary hearing. We find the motion court’s findings of fact and conclusions of law are not clearly erroneous, as the record clearly refutes Movant’s claim of ineffective assistance of plea counsel.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).